Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2022 with regard to new claim 21 have been fully considered but they are not persuasive.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "adjusting a selected spectral response window within the wavelength range".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub No. US 2014/0020739 A1, hereinafter Yang) and further in view of Yu et al. (Pub No. US 2015/0014627 A1, hereinafter Yu).
	With regards to claim 20, Yang teaches a filter-free tunable spectrum photodetector comprising:
a layered structure of at least two electrodes and at least two functional layers, wherein a first functional layer of the at least two functional layers comprises a shorter-wavelength electromagnetic wave depletion layer (see Fig. 2, two electrodes 202/204 and two functional layers 206/210, first functional layer comprising a shorter-wavelength electromagnetic wave depletion layer, see ¶66-¶68, for example), 
the first functional layer includes a P3HT layer, a PTB7-Th layer, a CH3NH3Pbo.5Sn0.5I3 perovskite layer or a CH3NH3PbI3 perovskite layer (see ¶64, P3HT can be utilized), 
and wherein a second functional layer of the at least two functional layers comprises a longer-wavelength electromagnetic wave absorbing layer, the second functional layer includes a PBDB-T:m-ITIC blended layer, a PDPP3T:m-ITIC blended layer, PTB7-Th:COi8DFIC:PC70BM blended layer, a PTB7- Th:PC70BM blended layer or a PCPDTBT layer for generating photocurrent (see ¶65, PCPDTBT can be utilized).
Yang further teaches how admixers can be utilized (see ¶51) and also teaches certain examples of fullerene type derivatives such as PC71BM (see ¶73, see ¶100), but is specifically silent using an admixer PC70BM to mix with PCPDTBT.
In the same field of endeavor, Yu teaches how a PCPDTBT blended with PC70BM as a composition example of a semiconductor layer for photodetectors since the addition of PC70BM provides a specific degree of electron acceptor property that is required for a particular application (see ¶17).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize an admixer such as PB70BM into PCPDTBT since it provides a specific degree of electron acceptance that is required a for a particular application as taught by Yu.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML